Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/4/2021 has been entered.

Claim Objections
Claims 1-21 are objected to because of the following informalities:  Claims 1,15 and 21 recite “capable of performing” which should read –for performing—in order to more definitely recite that the system performs the recited function. Claims 2-14 and 16-20 directly or indirectly depend from claims 1 and 15 and are also rejected to for the reasons stated above regarding claims 1 and 15.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
In view of the amendment filed on 8/4/2021 the 112 rejections made against the claims in the office action of 3/15/2021 have been withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2,4-11,13-16 and 18-20  is rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0114405 to Palmer et al. (Palmer) (previously cited) in view of US Patent No. 6,134,461 to Say et al. (Say) and US 2007/0255164 to Viertio-Oja et al. (Oja). 
In reference to at least claim 1
Palmer teaches methods and system for removing accumulated charge from one or more electrodes which discloses a neurostimulation device (e.g. implantable stimulator 100), capable of performing brain stimulation and/or spinal cord stimulation by delivering at least DC stimulation pulses (e.g. spinal stimulation or other types including brain stimulator, Figs. 3A/B, para. [0038]-[0040]), comprising: at least an electrode arrangement for delivering the at least DC electrical stimulation pulses to the brain or the spinal cord of a patient that is configured for implantation (e.g. array of electrodes 102, any characteristic of stimulation pulse may be delivered including types of stimulation current that include alterphasic pulses, altering DC current, etc. para. [0041]), wherein the electrode arrangement comprises at least three electrodes on an electrode pad (e.g. paddle lead arrangement, para. [0038]), at least two of the electrodes being a stimulation electrode and at least one of the electrodes being a counter electrode (e.g. array of electrodes 102), at least a signal generation circuit connected to the electrode arrangement, wherein the signal generation circuit is configured for generating and delivering the at least DC electrical stimulation pulses to the at least two stimulation electrodes (e.g. implantable pulse generator 131, para. [0038]), at least a charge balancing circuit for compensation of hyperpolarization effects, which is configured for short circuiting the at least two stimulation electrodes directly with the counter electrode after the at least two stimulation electrodes and counter electrode are implanted, depending from a control signal (e.g. shorting system includes circuitry for shorting the at least two stimulation electrodes with a ground or reference electrode, Fig. 8, para. [0061]-[0064]) at least one control processor (e.g. processor 183), which is configured for delivering control signals to the charge balancing circuit for short circuiting the at least two stimulation electrode directly with the counter electrode (e.g. circuit 
Say teaches an electrochemical analyte which discloses an implantable sensor (e.g. 42) that contains a substrate that contains working electrode(s), at least one counter electrode and/or reference electrode all on the same substrate (e.g. Figs. 2, 8, Col. 6, l. 66 – Col. 7, l. 14).
Oja teaches an electrode configuration for central nervous system monitoring which discloses an electrode pad that provide multiple electrodes (e.g. electrode array 10, Fig. 8) in which a ground electrode (e.g. 5, Fig. 8) is positioned between two other electrodes used for stimulation/monitoring (e.g. para. [0034], [0040]-[0041]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Palmer with the teachings of Say to include a counter or reference electrode connected to the ground positioned on an implantable electrode pad with the stimulation electrodes in order to yield the predictable result of an arrangement  of the electrodes that provides a single all in one apparatus that provides the appropriate spacing between the electrodes and the counter electrode. Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Palmer modified by Say with the teachings of Oja to include the counter or reference electrode positioned between the at least two stimulation electrodes in order to yield the predictable result of an alternative arrangement for the counter electrode that provides the appropriate spacing between the electrodes and the counter electrode. 
In reference to at least claim 2

In reference to at least claim 4
Palmer modified by Say and Oja teaches a device according to claim 1. Palmer further discloses wherein the charge balancing circuit or a protection circuit controlling the charge balancing circuit has a central control input which is configured for short-circuiting all of the stimulation electrodes with the counter electrode (e.g. circuit for shorting the at least two stimulation electrode with a ground or reference electrode, Fig. 8, para. [0061]-[0064]).
In reference to at least claim 5
Palmer modified by Say and Oja teaches a device according to claim 1. Palmer further discloses wherein the charge balancing circuit comprises Single-Pole Single-Throw (SPST) switches for short circuiting the at least one of the stimulation electrodes with the counter electrode (e.g. circuit for shorting the at least one stimulation electrode with a ground or reference electrode includes a single-pole throw switch, Fig. 8, para. [0061]-[0064]), wherein the at least one stimulation electrode is directly shortable with the counter electrode using a single SPST switch of the SPST switches (e.g. circuit for shorting the at least one stimulation electrode with a ground or reference electrode, Fig. 8, para. [0061]-[0064]).
In reference to at least claim 6
Palmer modified by Say and Oja teaches a device according to claim 1. Palmer further discloses wherein the signal generation circuit is configured for delivering bipolar stimulation pulses to at least one of the stimulation electrodes 
In reference to at least claim 7
Palmer modified by Say and Oja teaches a device according to claim 1. Palmer further discloses wherein the control processor is configured for delivering a control signal to the charge balancing circuit for controlling short circuiting the at least one of the stimulation electrodes with the counter electrode under least one of the following conditions: enable short circuiting only if the current that flows through the stimulation electrode is below a certain threshold, enable short circuiting only if the voltage between the stimulation electrode and the counter electrode is above a certain threshold, enable short circuiting if one or more time conditions are met (e.g. circuit for shorting the at least one stimulation electrode with a ground or reference electrode, Fig. 8, para. [0061]-[0064]).
In reference to at least claim 8
Palmer modified by Say and Oja teaches a device according to claim 1. Palmer further discloses wherein the device is configured for delivering preventive stimulation pulses at preset algorithms or at fixed time intervals to the at least two stimulation electrode (e.g. any characteristic of stimulation pulse may be delivered including types of stimulation current that include alterphasic pulses, altering DC current, etc. para. [0041]).
In reference to at least claim 9
Palmer modified by Say and Oja teaches a device according to claim 1. Palmer further discloses wherein the device comprises a user input element, wherein the device is configured for delivering preset stimulation pulses to the at least two stimulation electrode upon activation of the user input element by a user (e.g. external device 101 which may include a programming device to transmit control data, stimulation parameters, power signals and/or other signals to the stimulator, para. [0029]). 
In reference to at least claims 10 and 15

Say teaches an electrochemical analyte which discloses an implantable sensor (e.g. 42) that contains a substrate that contains working electrode(s), at least one counter electrode and/or reference electrode all on the same substrate (e.g. Figs. 2, 8, Col. 6, l. 66 – Col. 7, l. 14).
Oja teaches an electrode configuration for central nervous system monitoring which discloses an electrode pad that provide multiple electrodes (e.g. electrode array 10, Fig. 8) in which a ground electrode (e.g. 5, Fig. 8) is positioned between two other electrodes used for stimulation/monitoring (e.g. para. [0034], [0040]-[0041]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method/computer program of Palmer with the teachings of Say to include a counter or reference electrode connected to the ground positioned on an implantable electrode pad with the stimulation electrodes in order to yield the predictable result of an arrangement  
In reference to at least claims 11 and 16
Palmer modified by Say and Oja teaches a device according to claims 10 and 15. Palmer further discloses wherein the short circuiting of the at least one of the stimulation electrodes with the counter electrode is enabled under least one of the following conditions: enable short circuiting only if the current that flows through the stimulation electrode is below a certain threshold, enable short circuiting only if the voltage between the stimulation electrode and the counter electrode is above a certain threshold, enable short circuiting if one or more time conditions are met (e.g. circuit for shorting the at least one stimulation electrode with a ground or reference electrode, Fig. 8, para. [0061]-[0064]).
In reference to at least claims 13 and 18
Palmer modified by Say and Oja teaches a device according to claims 10 and 15. Palmer further discloses wherein preventive stimulation pulses are delivered at preset algorithms or at fixed time intervals to the at least one of stimulation electrode (e.g. any characteristic of stimulation pulse may be delivered including types of stimulation current that include alterphasic pulses, altering DC current, etc. para. [0041]).
In reference to at least claims 14 and 19
Palmer modified by Say and Oja teaches a device according to claims 10 and 15. Palmer further discloses activating by a user delivery of preset stimulation pulses to the at least one of stimulation electrode (e.g. external device 101 which may include a programming device to transmit control data, 
In reference to at least claim 20
Palmer modified by Say and Oja teaches a device according to claims 10 and 15. Palmer further discloses wherein the short circuiting is potential free (e.g. circuit for shorting the at least one stimulation electrode with a ground or reference electrode, Fig. 8, para. [0043], [0059], [0061]-[0064]).

Claims 3,12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0114405 to Palmer et al. (Palmer) in view of US Patent No. 6,134,461 to Say et al. (Say) and US 2007/0255164 to Viertio-Oja et al. (Oja) as applied to claims 1,10 and 15 further in view of US 2002/0013612 to Whitehurst (Whitehurst) (previously cited).
In reference to at least claims 3,12 and 17
Palmer modified by Say and Oja teaches a device and method according to claims 1,10 and 15 but does not explicitly teach sensors for detecting neurosignals and/or brain activities, wherein the device is configured for detecting neurosignals and/or brain activities via the sensors, for processing the detected signals and for event driven delivery of stimulation pulses to at least one of the stimulation electrodes depending from the detected and/or processed signals. It was well-known in the art before the effective filing date to provide sensors for detecting neurosignals and/or brain activities and using the detected signals and/or activities to drive delivery of stimulation pulses to at least one of the stimulation electrodes as evidence by Whitehurst (e.g. closed-loop manner, paragraphs [0045],[0046],[0088]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the device of Palmer modified by Say and Oja to include sensors/electrodes for detecting neurosignals and/or brain activities and using the detected signals and/or activities to drive delivery of stimulation pulses to at least one of the stimulation electrodes in order to yield the predictable result of operating the device in a closed-loop manner that provides the appropriate . 

Allowable Subject Matter
Claim 21 would be allowable if amended to overcome the objections above. The following is a statement of reasons for the indication of allowable subject matter:  In view of the art that is relevant to the claimed invention the prior art does not teach or reasonably suggests the combination of the claimed electrode arrangement that comprises at least three electrodes configured for implantation, at least two of the electrodes being stimulation electrodes and at least one of the electrodes being a counter electrode, at least a charge balancing circuit for compensation of hyperpolarization effects, which is configured for short circuiting the at least two stimulation electrodes directly with the counter electrode after the at least two stimulation electrodes and counter electrode are implanted, depending from a control signal, and a watch dog arranged for short-circuiting all of the stimulation electrodes with the counter electrode at once independently of the at least one control processor, respectively in combination with the other claim limitations.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10 and 15 have been considered but are moot because the rejections have been updated to include additional reference in view of the claim amendments and the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Regarding the electrode arrangement including at least three electrodes on a pad configured for implantation, Say teaches an electrochemical analyte which discloses an implantable sensor (e.g. 42) that contains a substrate that contains working electrode(s), at least one counter electrode and/or reference electrode all on the same substrate (e.g. Figs. 2, 8, Col. 6, l. 66 – Col. 7, l. 14). Oja teaches an electrode configuration for central nervous system monitoring which discloses an electrode pad that provide multiple electrodes (e.g. electrode array 10, Fig. 8) in which a ground electrode (e.g. 5, Fig. 8) is positioned between two other 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent No. 10,080,497 to Harttig teaches a device for monitoring at least one body function of a user and method for manufacturing the same which discloses an implanted electrode substrate that contains a counter electrode along with the sensor electrodes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER L GHAND/           Examiner, Art Unit 3792